

Exhibit 10.3
MANAGEMENT SERVICES AGREEMENT


This Management Services Agreement (this “Agreement”), dated as of January 4,
2011 (the “Effective Date”), is entered into by and between Eyefly LLC, with
offices at 42 West 39th Street, New York, New York 10018 (the “Company”), and
Tworoger Associates, Ltd., with offices at 594 Broadway, New York, New York
10012 (the “Service Provider”).


WHEREAS, the Service Provider has agreed to make available to the Company
certain facilities and perform certain services for the Company, and the Company
desires to obtain access to such facilities and services, on the terms provided
herein.


NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
the parties hereto agree as follows:


1.           Facilities and Services.  At all times during the term of this
Agreement, the Service Provider shall provide the Company with access to such
office space, office equipment and supplies, telecommunications and computer
networks, administrative personnel and other property and services as may be
agreed to by the parties from time to time (collectively, the “Facilities and
Services”).  The parties agree that the Facilities and Services are intended to
include (without limitation) the warehousing and procurement of inventory (all
of which will be sold to the Company by Service Provider at cost), the
fulfillment of customer orders and the provision of customer service.


2.           Term.  The term of this Agreement shall commence as of the
Effective Date and shall continue until terminated by either party on thirty
(30) days’ prior written notice.  The provisions of Sections 3 – 13 shall
survive any termination of this Agreement indefinitely.


3.           Compensation.  In consideration for the provision of the Facilities
and Services, the Company shall pay the Service Provider a monthly fee (the
“Service Provider Fee”) equal to one hundred percent (100%) of the costs
incurred by the Service Provider in connection with its provision of the
Facilities and Services, including (without limitation) any allocable costs of
personnel or resources that are used partially to provide Services hereunder and
partially for other elements of the Service Provider’s business.  The Service
Provider Fees shall be invoiced on a monthly basis and paid within thirty (30)
days of receipt of invoice. The Service Provider shall, for a period of five (5)
years from incurrence, retain all records reasonably necessary to support the
calculation of fees due hereunder, and shall make such records available to the
Company as reasonably requested.


4.           Relationship of the Parties. The Service Provider is providing
services hereunder as an independent contractor, retaining control and
responsibility for its operations and personnel.  Nothing in this Agreement
shall be deemed to constitute the parties hereto joint venturers, partners or
participants in an unincorporated business or other separate entity, nor in any
manner create any employer-employee relationship between the Company on the one
hand, and the Service Provider or any of the Service Provider’s employees on the
other hand.


5.           Indemnification. The Company shall reimburse, defend, indemnify and
hold the Service Provider and its affiliates, members, partners, Service
Providers, officers, employees and

 
 

--------------------------------------------------------------------------------

 
 
agents, harmless from and against any damage, loss, liability, deficiency,
diminution in value, action, suit, claim, proceeding, investigation, audit,
demand, assessment, fine, judgment, cost and other expense (including, without
limitation, reasonable legal fees and expenses) arising out of, related to or in
connection with any act or omission of, or on behalf of, the Company or the
Service Provider, except to the extent determined by a court of competent
jurisdiction to result directly from the gross negligence or willful misconduct
of the person seeking indemnification.


6.           Notices.  Any notice, request, demand or other communication
permitted or required to be given hereunder shall be in writing, shall be sent
by one of the following means to the addressee at the address set forth in the
preamble to this Agreement (or at such other address as shall be designated
hereunder by notice to the other party hereto, effective upon actual receipt)
and shall be deemed conclusively to have been given: (a) on the first business
day following the day timely deposited with a nationally recognized overnight
delivery service with an order for next-day delivery, with the cost of delivery
prepaid for the account of the sender; (b) on the fifth business day following
the day duly sent be certified or registered United States mail, postage prepaid
and return receipt requested; or (c) if delivered by other means, when actually
received by the addressee on a business day (or on the next business day if
received after the close of normal business hours or on any non-business day).


7.           Assignment; Successors and Assigns.  This Agreement and the rights,
duties and obligations of the Company hereunder may not be assigned or delegated
by either party without the prior written consent of the other, except in
connection with a merger or sale of all or substantially all of the assets of
the assigning party.  All covenants, promises and agreements by or on behalf of
the parties contained in this Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective heirs, legal
representatives, successors and assigns.


8.           Amendments.  No amendment, supplement or waiver of any provision of
this Agreement shall be effective unless the same shall be in writing and signed
by the Service Provider and the Company (in the case of an amendment or
supplement) or by the waiving party (in the case of a waiver).


9.           Applicable Law.  This Agreement shall be governed by, and construed
and enforced in accordance with, the internal laws of the State of New York,
without giving effect to principles of conflicts of law or choice of law that
would compel the application of the substantive laws of any other
jurisdiction.  Any disputes arising hereunder shall be subject to the exclusive
jurisdiction of the State and federal courts located in New York, New York.


10.           Section Headings.  The headings of each section are contained
herein for convenience of reference only and shall not affect in any way the
meaning or interpretation of this Agreement.


11.           Entire Agreement.  This Agreement sets forth the entire agreement
of the parties hereto with regard to the subject matter hereof and supersedes
and replaces all prior agreements, understandings and representations, oral or
written, with regard to such matters.


12.           Severability. If any provision of this Agreement or application
thereof under any circumstances is adjudicated to be invalid or unenforceable in
any jurisdiction, such invalidity or

 
2

--------------------------------------------------------------------------------

 
 
unenforceability shall not affect any other provision or application of this
Agreement which can be given effect without the invalid or unenforceable
provision or application and shall not invalidate or render unenforceable such
provision or application in any other jurisdiction.  If any provision is held
void, invalid or unenforceable with respect to particular circumstances, it
shall nevertheless remain in full force and effect in all other circumstances.


13.           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be an original, and both of which together shall constitute
one and the same document.


14.           Confidentiality; Non-Competition; Non-Solicitation.  The Service
Provider shall be deemed to be bound by the provisions of Section 20.1 and 20.2
of the Operating Agreement (as hereinafter defined) as if were a Member (as
defined therein) of the Company.  The Service Provider’s obligations under
Section 20.1 of the Operating Agreement shall survive indefinitely and its
obligations under Section 20.2 of the Operating Agreement shall survive for as
long as it or any of its Affiliates (as defined therein) is a Member and for a
period of three (3) years thereafter.  The provisions of Section 20.3 and
Article XXI of the Operating Agreement shall apply to the Service Provider’s
obligations under this Section 14 as of the same were included herein.  For
purposes hereof the term “Operating Agreement” shall mean that certain Operating
Agreement of the Company, dated on or about the date hereof, as the same may be
amended from time to time.


[SIGNATURES ON NEXT PAGE]

 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Management Services Agreement
as of the date first above written.



 
EYEFLY LLC
       
By:
/ s / Melissa Payner
 
Name: 
Melissa Payner
 
Title:
Manager
       
TWO RODGER ASSOCIATES, LTD.
       
By:
/ s / Alessandro Lanaro
 
Name:
Alessandro Lanaro
 
Title:
President

 
 
 

--------------------------------------------------------------------------------

 
 